Citation Nr: 0314853	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-14 431	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a dry cough, to 
include seasonal allergies.

2.  Entitlement to service connection for irritable bowel 
syndrome with diarrhea, to include as an undiagnosed illness.

3.  Entitlement to service connection for mood swings and 
memory loss to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1989 to 
April 1993.  He had service in Southwest Asia from November 
1990 to March 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Roanoke RO which denied service connection 
for aching muscle and joints, dry cough due to allergies, 
irritable bowel syndrome with diarrhea, headaches, and mood 
swings.  The RO denied the claims on a direct basis as well 
as under the laws pertaining to undiagnosed illnesses.  

In June 2003, the veteran submitted a written statement in 
which he withdrew his appeal of the claims of service 
connection for aching joints and muscles, as well as his 
appeal of the claim of service connection for migraine 
headaches.

The claims of service connection for irritable bowel syndrome 
and for mood swings and memory loss will be discussed in the 
remand which follows the decision below.


FINDINGS OF FACT

There is a medical nexus between the veteran's diagnosed 
seasonal allergies in service and his current seasonal 
allergic rhinitis. 


CONCLUSION OF LAW

Seasonal allergic rhinitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed July 1998 rating decision, a March 1999 
statement of the case, and supplement statements of the case 
dated in June 2001, July 2002 and September 2002.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claim.  The veteran has not been specifically 
notified of the VCAA and how it affects his claim; however, 
based on the favorable decision below, the Board finds that 
the adjudication of the claim of service connection for 
allergic rhinitis poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition is not shown to be chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b)(2002).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  In 
addition, service connection may also be granted on the bases 
of post-service initial diagnosis of a disease where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

In the instant case, the veteran's service medical records do 
not show that he entered service with an allergy disorder.  
(See May 1988 entrance examination).  Dental questionnaires 
from 1990 to 1991 reveals that the veteran gave a history of 
having hay fever.  When treated in April 1992, he was 
diagnosed as having allergic rhinorrhea.  In March 1993, he 
was diagnosed as having seasonal allergies.  

Postservice medical records from May 1994 to May 2002 
revealed diagnosis of seasonal allergic rhinitis.  In written 
correspondences from 1999 to 2003, the veteran asserts that 
he developed allergies in service and that he continued to 
have problems with his allergies following service.  He 
indicated that the allergies caused him to cough and to have 
nasal congestion.  

The veteran underwent VA examination in May 2002.  The 
examiner stated that he reviewed the veteran's medical 
records, including his claims file.  He reported the 
veteran's history of having allergies in service.  The 
examiner diagnosed seasonal allergic rhinitis which began 
while in the service.

The Board observes that the May 2002 examiner's diagnosis is 
probative as it was based on a review of the claims file.  
Moreover, the May 2002 diagnosis which links the veteran's 
seasonal allergic rhinitis to service is not contradicted in 
the record.  Given the foregoing, the Board concludes that 
the evidence supports a finding that seasonal allergic 
rhinitis began in service.  Thus, under the circumstances in 
the instant case, service connection is warranted.  


ORDER

Service connection for seasonal allergic rhinitis is granted.


REMAND

The veteran and his representative contend, in substance, 
that the veteran has irritable bowel syndrome and mood 
swings/memory loss which were incurred in service.  In the 
alternative, he claims that these disorders are undiagnosed 
illnesses which are the result of his service in Southwest 
Asia.

As noted above, during the pendency of this appeal the VCAA 
and its implementing regulations were enacted.  The veteran 
and his representative were not issued notification of the 
VCAA and the effect it had on his claims in appellate status.  
The Board points out that the claims folder was sent to the 
Board in May 2003, over two and a half years after the VCAA 
was enacted.  The Board finds that the RO should inform the 
veteran and his representative of the VCAA and its 
notification provisions.  

In September 2002, the veteran asserted that all medical 
treatment records had not been associated with the claims 
file.  In this regard, he reported, in June 2003, that 
records from Dr. Peter Wong pertaining to his irritable bowel 
syndrome should be associated with the claims file.

Moreover, the Board finds that VA examinations are needed for 
the purpose of determining 1) whether the veteran has 
irritable bowel syndrome which was incurred in service; 2) 
whether his irritable bowel syndrome is considered an 
unexplained chronic multisymptom illness which is defined by 
a cluster of signs or symptoms; and 3) whether the veteran 
has an undiagnosed illness manifested by mood swings and 
memory loss.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for 
irritable bowel syndrome, mood swings and 
memory loss.  Thereafter, contact the 
medical providers and obtain copies of 
all related medical records.  In this 
regard all medical records from Dr. Peter 
Wong which pertains to irritable bowel 
syndrome must be obtained and associated 
with the claims file.

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded 
gastrointestinal and psychiatric 
examinations.  Send the claims folder to 
the examiners for review.  The 
psychiatric examiner should be asked to 
determine whether the veteran's complaint 
of mood swings and memory loss could be 
attributed to an undiagnosed illness from 
the Persian Gulf.  If the veteran's 
complaints of mood swings/ memory loss 
are due to a diagnosed disorder, the 
examiner should offer an opinion as to 
whether such diagnosed disorder is 
etiologically related to service.  The 
examiner should identify any signs and/or 
symptoms which cannot be attributed to 
any known clinical diagnosis.  The 
gastroenterologist should give an opinion 
as to whether the veteran has irritable 
bowel syndrome which was incurred in 
service; or 2) whether his irritable 
bowel syndrome is considered an 
unexplained chronic multisymptom illness 
which is defined by a cluster of signs or 
symptoms.  The examiners must provide a 
complete rationale for all opinions given 
and should expressly state whether he or 
she has reviewed the claims file, 
including the veteran's service medical 
records.

3.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



